DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks pages 10-12, filed 23 December 2020, with respect to the objections and 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The outstanding objections and rejections of 26 June 2020 has been withdrawn. 
	Applicant’s arguments dated 23 December 2020 with respect to the outstanding 35 U.S.C. 102 and 103 rejections have been fully considered but they are not persuasive or moot in view of the new grounds of  rejection necessitated by Applicant’s amendments to the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the correction arrangement in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0082459 to Aravot, hereinafter Aravot (previously cited), in view of US 2017/0258532 to Shalayev et al., hereinafter Shalayev.
Regarding claim 1, Aravot discloses a cutting device for cutting a sternum of a patient (abstract), comprising: a laser source adapted to generate a cut laser beam (para 0091: incising member is a laser beam in this embodiment; para 0088: incising member characterized by ability to incise through bone (e.g.: a laser beam)), a beam adjusting structure for directing the cut laser beam generated by the laser source (para 0092: implicitly disclosed to direct the laser beam on the sternal tissue) along a predefined cut geometry at the sternum (Fig 2A-2D), and a support carrying the laser source (para 0059: platform), wherein the support has a mounting structure (para 0059: gripping fixation arms mount laser to rib cage) adapted to be fixed to a rib cage of the patient (para 0059: gripping fixation arms "extend from the platform and adjustably fix or fasten to the sternum") such that the laser source is in a predefined position with respect to the sternum (para 0059: "the platform becomes substantially immovable relative to the sternum").
Aravot does not disclose the correction arrangement is adapted to automatically identify a movement of the laser source relative to the sternum that is causing the cut laser beam of the laser source to deviate from the predefined cut geometry and is adapted to automatically adjust a position of the laser source relative to the sternum to correct deviation of the cut laser beam of the laser source with respect to the predefined cut geometry, and the correction arrangement comprises a sensor adapted to provide a spatial signal related to a position of the cut laser beam of the laser source relative to the sternum.
However, Shalayev teaches the correction arrangement is adapted to automatically identify a movement of the laser source relative to the sternum that is causing the cut laser beam of the laser source to deviate (para 0045) from the predefined cut geometry (para 0022) and is adapted to automatically adjust a position of the laser source relative to the sternum to correct deviation of the cut laser beam of the laser source with respect to the predefined cut geometry (para 0047), and the correction arrangement comprises a sensor adapted to provide a spatial signal related to a position of the cut laser beam of the laser source relative to the sternum (para 0043-0044).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the cutting device for cutting a sternum of a patient of Aravot with the correction arrangement navigation system, as taught by Shalayev, for purpose of compensating the cutting pattern for the movement of the sternum due to a patient’s breathing in order to preserve a high accuracy and consistency cut (para 0073).
Regarding claim 3, Aravot further teaches wherein the support comprises a carrier element (para 0059: platform) and wherein the correction arrangement is adapted to automatically identify a movement of the carrier element relative to the sternum (para 0063).
Regarding claim 10, Aravot further teaches wherein the mounting structure of the support comprises a plurality of legs, each having a foot shaped to be fixed to a rib of the rib cage (para 0059: gripping fixation arms).

Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aravot, hereinafter Aravot in view of Shalayev, as applied to claim 1 above, and further in view of US Patent No. 5,320,111 to Livingston, hereinafter Livingston (previously cited).
Regarding claim 4, Aravot disclose the limitations of claim 3, but does not explicitly disclose wherein the support comprises a laser mount to which the laser source is fixedly mounted, and wherein the laser mount is moveably connected to the carrier element.
However, Livingston teaches wherein the support (Fig 3) comprises a laser mount (laser support block 46) to which the laser source (laser diodes 56) is fixedly mounted, and wherein the laser mount is moveably connected to the carrier element (Col 9, lines 1-3: "...laser support block 46 which is mounted for lateral movement with respect to the carriage 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the support for a cutting device of Aravot with a moveable laser mount, as taught by Livingston, for purpose of moving a laser beam to any desired location (Col 3, lines 58-54).
Regarding claim 5, Aravot discloses the limitations of claim 4, but does not disclose a drive unit adapted to move the laser mount relative to the carrier element.
However, Livingston teaches a drive unit adapted to move the laser mount relative to the carrier element (Col 4, lines 45-54: reversible motor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the cutting device of Aravot in view of Livingston with a drive unit, as taught by Livingston, for purpose of moving a laser beam to any desired location (Col 3, lines 58-54).
Regarding claim 6, Aravot in view of Livingston discloses the limitations of claim 5, but does not disclose wherein the drive unit comprises a linear motor adapter to move the laser mount relative to the carrier element.
However, Livingston teaches wherein the drive unit comprises a linear motor adapter to move the laser mount relative to the carrier element (Col 9, lines 1-31: lateral movement of the support block 46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the drive unit of Aravot in view of Livingston with a linear motor adapter, as taught by Livingston, for purpose of moving a laser beam to any desired location (Col 3, lines 58-54).
Regarding claim 7, Aravot in view of Livingston discloses the limitations of claim 5, but does not disclose wherein the driven unit comprises a beam director adapted to adjust a direction into which the cut laser beam generated by the laser source is provided.
However, Livingston teaches the driven unit comprises a beam director adapted to adjust a direction into which the cut laser beam generated by the laser source is provided (Col 9, lines 1-31: Applicant's specification [0050] discloses the beam director as comprising the laser source (laser diodes 56), laser mount (laser support block 46), x-rail (rods 48 and 50), and y-rail (carriage traverses forward and back)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the drive unit of Aravot in view of Livingston with a beam director, as taught by Livingston, for purpose of moving a laser beam to any desired location (Col 3, lines 58-54).
Regarding claim 9, Aravot in view of Livingston discloses the limitations of claim 7, but does not disclose wherein the beam director comprises an adjustable optics adapted to redirect the cut laser beam generated by the laser source.
However, Livingston teaches wherein the beam director comprises an adjustable optics adapted to redirect the cut laser beam generated by the laser source (Col 9, lines 47-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the beam director of Aravot in view of Livingston with adjustable optics, as taught by Livingston, for purpose of moving a laser beam to any desired location (Col 3, lines 58-54).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aravot in view of Shalayev, as applied to claim 1 above, and further in view of US Patent No. 6,159,168 to Warner et al., hereinafter Warner (previously cited).
Regarding claim 12, Aravot discloses the limitations of claim 1, but does not disclose wherein the mounting structure of the support comprises a belt adapted to fix the mounting structure to the rib cage.
However, Warner teaches wherein the mounting structure of the support comprises a belt adapted to fix the mounting structure to the rib cage (Col 6, lines 35-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the mounting structure of Aravot with a belt adapted to fix the mounting structure to the rib cage, as taught by Warner, for purpose of maintaining the appropriate position of a laser affixed to a platform (Col 6, lines 35-47).

Claims 13-18 are rejected under 35 U.S.C. 103 as being obvious over Aravot in view of Shalayev, as applied to claim 1 above, and further in view of US 2012/0220992 to Bruno et al., hereinafter Bruno (previously cited).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 13, Aravot discloses the limitations of claim 1, but does not disclose a debris extraction unit adapted to evacuate debris generated by the cut laser beam hitting the sternum.
However, Bruno teaches a debris extraction unit adapted to evacuate debris generated by the cut laser beam hitting the sternum (para 0037: debris capture system).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the cutting device of Aravot with a debris extraction unit, as taught by Bruno, for purpose of keeping the optical components of the laser device clean during the ablation of bone, thus maintaining optimum treatment efficiency (para 0038).
Regarding claim 14, Aravot discloses the limitations of claim 1, but does not disclose a depth detecting unit adapted to detect a depth of an ablation applied to the sternum by the cutting device.
However, Bruno teaches a depth detecting unit adapted to detect a depth of an ablation applied to the sternum by the cutting device (para 0032: in order to monitor when to stop the laser pulses, a certain depth must be detected).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the cutting device of Aravot with a depth detecting unit, as taught by Bruno, for purpose of preventing the perforation of the soft tissue in contact with the targeted hard tissue (para 0032).
Regarding claim 15, Aravot discloses the limitations of claim 1, but does not disclose an autofocusing arrangement adapted to automatically adjust a focus of the cut laser beam in relation to the sternum.
However, Bruno teaches an autofocusing arrangement adapted to automatically adjust a focus of the cut laser beam in relation to the sternum (para 0007: automatic autofocus system).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the cutting device of Aravot with an autofocusing arrangement, as taught by Bruno, for purpose of ensuring the beam waist of the laser is always positioned on its target location (para 0007).
Regarding claim 16, Aravot discloses the limitations of claim 1, but does not disclose a depth control unit arranged to stop the laser source generating the cut laser beam when the sternum is cut to a predefined extent.
However, Bruno teaches a depth control unit arranged to stop the laser source generating the cut laser beam when the sternum is cut to a predefined extent (para 0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the cutting device of Aravot with a depth control unit, as taught by Bruno, for purpose of preventing the perforation of the soft tissue in contact with the targeted hard tissue (para 0032).
Regarding claim 17, Aravot in view of Bruno discloses the limitations of claim 16, but does not disclose wherein the depth control unit comprises a laser based optical coherence tomography device.
However, Bruno teaches wherein the depth control unit comprises a laser based optical coherence tomography device (para 0035-0036).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the depth control unit of Aravot in view of Bruno with a laser based optical coherence tomography device, as taught by Bruno, for purpose of providing high quality, micrometer resolution, three dimensional images of the biological tissue being ablated to determine the depth (para 0035).
Regarding claim 18, Aravot in view of Bruno discloses the limitations of claim 16, but does not disclose wherein the depth control unit comprises a laser based photo-acoustic spectroscopy sensor.
However, Bruno teaches wherein the depth control unit comprises a laser based photo-acoustic spectroscopy sensor (para 0032: optoacoustic sensor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the depth control unit of Aravot in view of Bruno with a laser based photo-acoustic sensor, as taught by Bruno, for purpose of storing data relating to previously performed ablations to speed up the process in the future (para 0034).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE C KALINOCK/Examiner, Art Unit 3792     


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792